 

EXHIBIT 10.1

 

AGREEMENT OF PURCHASE AND SALE

[Midwest Industrial Portfolio in Illinois and Wisconsin]

 

 

This Agreement of Purchase and Sale (“Agreement”) is made and entered into by
and between Purchaser and Seller.

 

RECITALS

 

A.Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

 

B.Purchaser desires to purchase the Properties and Seller desires to sell the
Properties all upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

 

ARTICLE 1 - Basic Information

 

1.1       Certain Basic Terms. The following defined terms shall have the
meanings set forth below:

 

  1.1.1 Seller: Those entities listed on Schedule 1 attached hereto and made a
part hereof (each an “Owner” and collectively the “Owners”)           1.1.2
Purchaser: Plymouth Industrial REIT, Inc., a Maryland corporation ("Plymouth")  
        1.1.3 Purchase Price: $101,500,000.00 which Purchase Price shall be
allocated to the Properties as set forth on Schedule 2 attached hereto and made
a part hereof (the “Allocated Purchase Price”).           1.1.4 Earnest Money:
$1,000,000.00 (the “Initial Earnest Money”), to be deposited in accordance with
Section 3.1 below, to be increased by $1,000,000.00 in accordance with Section
3.1 (the “Additional Earnest Money”) to $2,000,000.00, including interest
thereon.           1.1.5 Title Company: Chicago Title Insurance Company      
5501 LBJ Freeway, Suite 200       Dallas, Texas 75240       Attention:  Eric
Dahlberg       Telephone:  (214) 987-6777      
Email:  eric.dahlberg@cttdallas.com

 

 

 

 

  1.1.6 Escrow Agent: Chicago Title Insurance Company       5501 LBJ Freeway,
Suite 200       Dallas, Texas 75240       Attention:  Eric Dahlberg      
Telephone:  (214) 987-6777       Email:  eric.dahlberg@cttdallas.com          
1.1.7 Broker: CBRE, Inc.           1.1.8 Effective Date: The date on which this
Agreement is executed by the latter to sign of Purchaser or Seller, as indicated
on the signature page of this Agreement.           1.1.9 Information Delivery
Date: The Effective Date.           1.1.10 Title Commitment Delivery Date: The
Effective Date.           1.1.11 Survey Delivery Date: The Effective Date.      
    1.1.12 Title and Survey Review Period: The period ending on November 14,
2017.           1.1.13 Inspection Period: The period ending on November 17,
2017.           1.1.14 Closing Date: November 28, 2017.  

 

2 

 

 

1.2       Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost Responsible Party

Title Commitments required to be delivered pursuant to Section 5.1

 

Seller

Premium for standard form Title Policies required to be delivered pursuant to
Section 5.4

 

Seller

Premium for any upgrade of Title Policies for extended or additional coverage
and any endorsements desired by Purchaser, any inspection fee charged by the
Title Company, tax certificates, municipal and utility lien certificates, and
any other Title Company charges

 

Purchaser

Costs of the Surveys and/or any revisions, modifications or re-certifications
thereto

 

Purchaser

Costs for UCC Searches, if any,

 

Purchaser

Recording Fees for the Deed

 

Purchaser

Recording Fees for Lien Releases

 

Seller

Any (a) Illinois, Cook County, Lake County, and Stephenson County transfer
taxes, (b) Alsip, Bedford Park, Des Plaines, Elk Grove Village, Lake Forest and
Freeport transfer taxes and (c) Wisconsin Real Property Transfer Fee

 

Purchaser

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

 

Purchaser ½

Seller ½

Real Estate Sales Commission to Broker

 

Seller

All other closing costs, expenses, charges and fees

 

Purchaser

 

1.3Notice Addresses:

 

  Purchaser: c/o Plymouth Industrial REIT, Inc.     260 Franklin Street 6th
Floor     Boston, MA 01749     Attention: Pendleton White, Jr.     Telephone:
(617) 340-3861     E-Mail: pen.white@plymouthrei.com         Copy to: Brown
Rudnick LLP     One Financial Center     Boston, Massachusetts 02111    
Attention: Kevin P. Joyce, Esq.     Telephone: (617) 856-8342     E-Mail:
kjoyce@brownrudnick.com

 

3 

 

 

  Seller: BIGS Mortgage LLC     c/o The Goldman Sachs Group, Inc.     6011
Connection Drive     Irving, Texas  75039     Attention:  Mark Walker    
Telephone: (972) 368-2238     E-Mail:  mark.c.walker@gs.com           and      
    BIGS Mortgage LLC     c/o The Goldman Sachs Group, Inc.     6011 Connection
Drive     Irving, Texas  75039     Attention:  Nick Buehner, Esq.     Telephone:
(972) 368-2327     E-Mail:  nick.buehner@gs.com           and           DLA
Piper LLP (US)     203 North LaSalle Street, Suite 1900     Chicago, Illinois
60601     Attention: Andrew Weil and Julie Ehrlich     Telephone/E-Mail (AW):
(312) 368-3425 / Andrew.weil@dlapiper.com     Telephone/E-Mail (JE):  (312)
368-3440 / Julie.ehrlich@dlapiper.com

 

 

ARTICLE 2 - Properties

 

2.1       Subject to the terms and conditions of this Agreement, Seller agrees
to sell to Purchaser, and Purchaser agrees to purchase from Seller, the
following properties (individually, a “Property” and, collectively, the
“Properties”):

 

2.1.1       Real Property. The land described in Exhibit A-1 through Exhibit
A-15 attached hereto (collectively, the “Land”), together with (a) all
improvements located thereon (collectively, the “Improvements”), (b) all and
singular the rights, benefits, privileges, easements, tenements, hereditaments,
and appurtenances thereon or in anywise appertaining thereto, and (c) without
warranty, all right, title, and interest of Seller, if any, in and to all strips
and gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining such Land (collectively, the “Real Property”).

 

2.1.2       Leases. All of Seller’s right, title and interest, without warranty
except as may be expressly provided herein, in all leases of the Real Property
(other than License Agreements), including leases which may be made by Seller
after the Effective Date and prior to Closing as permitted by this Agreement
(the “Leases”).

 

4 

 

2.1.3       Tangible Personal Property. All of Seller’s right, title and
interest, without warranty except as may be expressly provided herein, in the
equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, but specifically excluding any items of personal property owned by
tenants at or on the Real Property and further excluding any items of personal
property owned by third parties and leased to Seller (collectively, the
“Tangible Personal Property”).

 

2.1.4       Intangible Personal Property. All of Seller’s right, title and
interest, if any, without warranty except as may be expressly provided herein,
in all intangible personal property related to the Real Property, including,
without limitation: all trade names and trade marks associated with the Real
Property, including Seller’s rights and interests, if any, in the name of the
Real Property; the plans and specifications and other architectural and
engineering drawings for the Improvements, if any (to the extent assignable
without cost to Seller); contract rights related to the operation, ownership or
management of the Real Property, including maintenance, service, construction,
supply and equipment rental contracts, if any, but not including Leases or
License Agreements (collectively, the “Service Contracts”) (but only to the
extent assignable without cost to Seller and Seller’s obligations thereunder are
expressly assumed by Purchaser pursuant to this Agreement); warranties (to the
extent assignable without cost to Seller); and governmental permits, approvals
and licenses, if any (to the extent assignable without cost to Seller (all of
the items described in this Subsection 2.1.4 collectively referred to as the
“Intangible Personal Property”).

 

2.1.5       License Agreements. All of Seller’s right, title and interest,
without warranty except as may be expressly provided herein, in and to all
agreements (other than Leases), if any, for the leasing or licensing of rooftop
space or equipment, telecommunications equipment, cable access and other space,
equipment and facilities that are located on or within the Real Property and
generate income to Seller as the owner of the Real Property, including
agreements which may be made by Seller after the Effective Date and prior to
Closing as permitted by this Agreement (the “License Agreements”). Anything in
this Agreement to the contrary notwithstanding, Purchaser shall assume the
obligations of the “lessor” or “licensor” under all License Agreements, some or
all of which may be non-cancelable.

 

 

ARTICLE 3 - Earnest Money

 

3.1       Deposit and Investment of Earnest Money. Within two (2) business days
after the Effective Date, Purchaser shall deposit the Initial Earnest Money with
Escrow Agent. If upon the expiration of the Inspection Period, this Agreement is
still in force and effect, Purchaser shall, no later than the two (2) business
day after the last day of the Inspection Period, deposit the Additional Earnest
Money, as specified in Subsection 1.1.4 above, with Escrow Agent. Escrow Agent
shall invest the Earnest Money in government insured interest-bearing accounts
satisfactory to Seller and Purchaser, shall not commingle the Earnest Money with
any funds of Escrow Agent or others, and shall promptly provide Purchaser and
Seller with confirmation of the investments made. Such account shall have no
penalty for early withdrawal, and Purchaser accepts all risks with regard to
such account.

 

3.2       Form; Failure to Deposit. The Earnest Money shall be in the form of a
certified or cashier’s check or the wire transfer to Escrow Agent of immediately
available U.S. federal funds. If Purchaser fails to timely deposit any portion
of the Earnest Money within the time periods required, Seller may terminate this
Agreement by written notice to Purchaser, in which event any Earnest Money that
has previously been deposited by Purchaser with Escrow Agent shall be delivered
to Seller and thereafter the parties hereto shall have no further rights or
obligations hereunder, except for rights and obligations which, by their terms,
survive the termination hereof.

 

5 

 

3.3       Disposition of Earnest Money. The Earnest Money shall be applied as a
credit to the Purchase Price at Closing. However, if Purchaser elects to
terminate this Agreement prior to the expiration of the Inspection Period
pursuant to Section 4.5, Escrow Agent shall pay the entire Earnest Money to
Purchaser one (1) business day following receipt of the Due Diligence
Termination Notice from Purchaser (as long as the current investment can be
liquidated and disbursed in one business day). No notice to Escrow Agent from
Seller shall be required for the release of the Earnest Money to Purchaser by
Escrow Agent if Purchaser terminates this Agreement prior to the expiration of
the Inspection Period pursuant to Section 4.5. In the event of a termination of
this Agreement by either Seller or Purchaser for any reason other than pursuant
to Section 4.5, Escrow Agent is authorized to deliver the Earnest Money to the
party hereto entitled to same pursuant to the terms hereof on or before the
tenth (10th) business day following receipt by Escrow Agent and the
non-terminating party of written notice of such termination from the terminating
party, unless the other party hereto notifies Escrow Agent that it disputes the
right of the other party to receive the Earnest Money. In such event, Escrow
Agent may interplead the Earnest Money into a court of competent jurisdiction in
the county in which the Earnest Money has been deposited. All attorneys’ fees
and costs and Escrow Agent’s costs and expenses incurred in connection with such
interpleader shall be assessed against the party that is not awarded the Earnest
Money, or if the Earnest Money is distributed in part to both parties, then in
the inverse proportion of such distribution.

 

3.4       Reporting Person Responsibilities. The “Reporting Person” within the
meaning of Section 1.6045 4(e)(5) of the Regulations (the “Regulations”) of the
Internal Revenue Code (the “Code”), as may be amended from time to time with
respect to the transactions contemplated by this Agreement shall be Escrow
Agent. It is agreed that Escrow Agent is an eligible person under Section 1.6045
4(e)(5)(ii) of the Regulations. Escrow Agent hereby agrees to be responsible for
complying with the reporting and other requirements of Section 6045(e) of the
Code. Pursuant to the Regulations, the address for the transferor and transferee
are as set forth for Seller and Purchaser in this Agreement, and the identifying
information regarding the real estate transferred is the legal description for
the Property set forth in this Agreement. Escrow Agent agrees to file the form
required by the Regulations between the end of the calendar year in which the
Closing Date occurs and February 28 of the following calendar year. Purchaser
and Seller agree to cooperate with Escrow Agent and with each other in
completing any report and/or other information required to be delivered to the
Internal Revenue Service pursuant to Section 6045(e) of the Code regarding the
real estate sales transaction contemplated by this Agreement, including without
limitation, Internal Revenue Service Form 1099 S as such may be hereafter
modified or amended by the Internal Revenue Service, or as may be required
pursuant to any Regulation now or hereafter promulgated by the Treasury
Department with respect thereto.

 

3.5       Liability of Escrow Agent. The parties acknowledge that Escrow Agent
is acting solely as a stakeholder at their request and for their convenience,
that Escrow Agent shall not be deemed to be the agent of either of the parties,
and that Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Purchaser resulting from Escrow Agent’s
mistake of Law respecting Escrow Agent’s scope or nature of its duties. Seller
and Purchaser shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all costs, claims and expenses, including reasonable
attorneys’ fees, incurred in connection with the performance of Escrow Agent’s
duties hereunder, except with respect to actions or omissions taken or made by
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of Escrow Agent.

 

6 

 

ARTICLE 4 - Due Diligence

 

4.1       Due Diligence Materials To Be Delivered. To the extent such items
presently exist and are in Seller’s possession and have not been previously
delivered to Purchaser or Purchaser’s agents, Seller shall deliver to Purchaser
the following (the “Property Information”) on or before the Property Information
Delivery Date:

 

4.1.1       Rent Roll. A current rent roll (“Rent Roll”) for each of the
Properties;

 

4.1.2       Financial Information. Copies of operating statements and a summary
of capital expenditures pertaining to each of the Properties for the twenty-four
(24) months preceding the Effective Date of this Agreement or such lesser period
as Seller has owned a Property (“Operating Statements”);

 

4.1.3       Environmental Reports. Copies of final third party environmental
reports or site assessments related to the Properties prepared for the benefit
of Seller or otherwise in Seller's possession;

 

4.1.4       Tax Statements. Copies of ad valorem tax statements relating to the
Properties for the current tax period;

 

4.1.5       Title and Survey. Copies of Seller’s most current title insurance
information and surveys of the Properties;

 

4.1.6       Service Contracts. A list, together with copies, of the Service
Contracts;

 

4.1.7       Personal Property. A list of Tangible Personal Property; and

 

4.1.8       License Agreements. A list, together with copies, of the License
Agreements.

 

4.1.9       Leases. Copies of the Leases, including, all amendments, guaranties,
letter agreements and assignments related thereto.

 

4.2       Due Diligence Materials To Be Made Available. To the extent such items
are in Seller’s possession or control, Seller shall make available to Purchaser
for Purchaser’s review via electronic drop box or similar file sharing
application the following items and information (the “Additional Property
Information”) on or before the Property Information Delivery Date; provided,
however, that if any of said documents or materials are not currently in
electronic form or cannot be shared electronically, then Seller, at its option,
shall make such Additional Property Information available to Purchaser at either
the offices of Seller’s property manager or at the Property, and Purchaser at
its expense shall have the right to make copies of same:

 

4.2.1       Lease Files. The lease files for all tenants (“Lease Files”);

 

4.2.2       Maintenance Records and Warranties. Maintenance work orders for the
twenty-four (24) months preceding the Effective Date of this Agreement and
warranties, if any, on roofs, air conditioning units, fixtures and equipment;

 

4.2.3       Plans and Specifications. Building plans and specifications relating
to the Properties; and

 

7 

 

4.2.4       Licenses, Permits and Certificates of Occupancy. All Licenses,
permits and certificates of occupancy relating to the Properties.

 

4.3       Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Properties at all reasonable times during normal business hours, upon
appropriate notice to tenants as permitted or required under the Leases, for the
purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and
tests, provided that (a) Purchaser must give Seller twenty-four (24) hours’
prior telephone or written notice of any such inspection or test, and with
respect to any intrusive inspection or test (i.e., core sampling) must obtain
Seller’s prior written consent (which consent may be given, withheld or
conditioned in Seller’s sole discretion), (b) prior to performing any inspection
or test, Purchaser must deliver a certificate of insurance to Seller evidencing
that Purchaser and its contractors, agents and representatives have in place
reasonable amounts of commercial general liability insurance and workers
compensation insurance for its activities on the Properties in terms and amounts
reasonably satisfactory to Seller covering any accident arising in connection
with the presence of Purchaser, its contractors, agents and representatives on
the Properties, which insurance shall name Seller and Seller’s property manager
as additional insureds thereunder, and (c) all such tests shall be conducted by
Purchaser in compliance with Purchaser’s responsibilities set forth in
Section 4.10 below. Purchaser shall bear the cost of all such inspections and
tests and shall be responsible for and act as the generator with respect to any
wastes generated by those tests. Subject to the provisions of Section 4.8
hereof, Purchaser or Purchaser’s representatives may meet with any tenant;
provided, however, Purchaser must contact Seller at least forty-eight (48) hours
in advance by telephone or electronic mail to inform Seller of Purchaser’s
intended meeting and to allow Seller the opportunity to attend such meeting if
Seller desires. Subject to the provisions of Section 4.8 hereof, Purchaser or
Purchaser’s representatives may meet with any governmental authority for any
good faith, reasonable purpose in connection with the transaction contemplated
by this Agreement; provided, however, Purchaser must contact Seller at least
forty-eight (48) hours in advance by telephone or electronic mail to inform
Seller of Purchaser’s intended meeting and to allow Seller the opportunity to
attend such meeting if Seller desires.

 

4.4       Estoppel Certificates. Seller shall use commercially reasonable
efforts to obtain and deliver to Purchaser tenant estoppel certificates from all
of the tenants under the Leases. Said estoppel certificates shall be in the form
of Exhibit F attached hereto, or in such other form as may be required under the
terms of such tenant’s Lease. Seller shall not be obligated to expend any funds
in connection with obtaining any such tenant estoppel certificates (other than
ordinary business expenses incurred in connection with providing the initial
drafts of the estoppel certificates to the tenants under the Leases). The
failure of Seller to obtain any such tenant estoppel certificates shall not be a
breach or default hereunder so long as Seller uses commercially reasonable
efforts to obtain them.

 

4.5       Due Diligence/Termination Right. Purchaser shall have through the last
day of the Inspection Period during which to (a) review, examine, inspect, and
investigate the Property Information and the Additional Property Information
(collectively, the “Property Documents”) and the Properties and, in Purchaser’s
sole and absolute judgment and discretion, determine whether the Properties are
acceptable to Purchaser, (b) obtain all necessary internal approvals, (c)
negotiate and approve the loan documents evidencing and securing an
$81,200,000.00 acquisition loan (the “Loan”) from Special Situations Investing
Group II, LLC (the “Lender”) on terms and conditions acceptable to Purchaser,
and (d) satisfy all other contingencies of Purchaser. Notwithstanding anything
to the contrary in this Agreement, Purchaser may terminate this Agreement for
any reason or no reason by giving written notice of termination to Seller and
Escrow Agent (the “Due Diligence Termination Notice”) on or before 5:00 p.m.
Chicago time on the last day of the Inspection Period. If Purchaser does not
give a Due Diligence Termination Notice, this Agreement shall continue in full
force and effect, Purchaser shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.5, and Purchaser shall be
deemed to have acknowledged and agreed that it has received or had access to all
Property Documents, that it has conducted all inspections and tests of the
Properties that it considers important and that the documents evidencing the
Loan last revised by Lender or Lender’s counsel (the “Approved Loan Documents”)
are acceptable to Purchaser.

 

8 

 

4.6       Destruction of Property Documents. If this Agreement terminates for
any reason other than Seller’s default hereunder, Purchaser shall promptly
destroy all Property Documents and copies thereof. Purchaser’s obligation to
destroy the Property Documents shall survive the termination of this Agreement.

 

4.7       Service Contracts. On or prior to 5:00 p.m. Chicago time on the last
day of the Inspection Period, Purchaser will advise Seller in writing of which
Service Contracts it will assume and which Service Contracts Purchaser requests
that Seller deliver written termination notices at or prior to Closing, provided
Seller shall have no obligation to terminate, and Purchaser shall be obligated
to assume, any Service Contracts which by their terms cannot be terminated
without penalty or payment of a fee unless Purchaser agrees in writing to
reimburse Seller for such fee or termination penalty in conjunction with the
Closing. Seller shall deliver at Closing notices of termination of all Service
Contracts that are not so assumed. Purchaser must assume the obligations arising
from and after the Closing Date under those Service Contracts (a) that Purchaser
has agreed to assume, or that Purchaser is obligated to assume pursuant to this
Section 4.7, and (b) for which a termination notice is delivered as of or prior
to Closing but for which termination is not effective until after Closing.

 

4.8       Proprietary Information; Confidentiality. Purchaser acknowledges that
the Property Documents are proprietary and confidential and will be delivered to
Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Properties. Purchaser shall not use the Property Documents for
any purpose other than as set forth in the preceding sentence and, except as may
be required by applicable Law, shall not disclose the contents thereof or the
findings or information obtained pursuant to any tests or inspections conducted
on the Property pursuant to this Article 4 to any person other than to those
persons who are responsible for determining the feasibility of Purchaser’s
acquisition of the Properties and who have agreed to preserve the
confidentiality of such information as required hereby, including without
limitation Purchaser's attorneys, accountants, and insurance advisors
(collectively, “Permitted Outside Parties”); provided, however, Purchaser shall
disclose only such information to a particular Permitted Outside Party as is
reasonably necessary for that Permitted Outside Party to perform its role in
assisting Purchaser determine the feasibility of its acquisition of the
Properties, and nothing more. At any time and from time to time, within two (2)
business days after Purchaser's receipt of a written request from Seller,
Purchaser shall deliver to Seller a list of all parties to whom Purchaser has
provided any Property Documents or any information taken from the Property
Documents. Purchaser shall not divulge the contents of the Property Documents or
any of the third party reports, investigations and studies and other information
except in strict accordance with the confidentiality standards set forth in this
Section 4.8. In permitting Purchaser to review the Property Documents and any
other information, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created. The provisions of this Section 4.8 shall survive the
termination of this Agreement.

 

9 

 

4.9       No Representation or Warranty by Seller. Purchaser acknowledges that,
except as otherwise expressly set forth in this Agreement, Seller has not made
and Seller does not make any warranty or representation regarding the truth,
accuracy or completeness of the Property Documents or the source(s) thereof.
Purchaser further acknowledges that some if not all of the Property Documents
were prepared by third parties other than Seller. Except as otherwise set forth
in Section 9.1 of this Agreement, Seller expressly disclaims any and all
liability for representations or warranties, express or implied, statements of
fact and other matters contained in such information, or for omissions from the
Property Documents, or in any other written or oral communications transmitted
or made available to Purchaser. Purchaser shall rely solely upon its own
investigation with respect to the Properties, including, without limitation, the
physical, environmental or economic condition of any of the Properties,
compliance or lack of compliance by any of the Properties with any ordinance,
order, permit or regulation or any other attribute or matter relating thereto.
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of the Property Documents and is providing the Property
Documents solely as an accommodation to Purchaser. The provisions of this
Section 4.9 shall survive the termination of this Agreement and shall survive
the Closing.

 

4.10       Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Properties and/or Property Documents, Purchaser
and its agents and representatives shall: (a) not unreasonably disturb the
tenants or unreasonably interfere with their use of the Properties pursuant to
their respective Leases; (b) not interfere with the operation and maintenance of
the Properties; (c) not damage any part of the Properties or any personal
property owned or held by any tenant or any third party; (d) not injure or
otherwise cause bodily harm to Seller, Seller’s property manager, or their
respective agents, guests, invitees, contractors and employees or any tenants or
their guests or invitees; (e) comply with all applicable Laws; (f) promptly pay
when due the costs of all tests, investigations, and examinations done with
regard to the Properties; (g) not permit any liens to attach to the Real
Property by reason of the exercise of its rights hereunder; (h) repair any
damage to the Real Property resulting directly or indirectly from any such
inspection or tests; and (i) not reveal or disclose prior to Closing any
information obtained during the Inspection Period concerning any of the
Properties and the Property Documents to anyone other than the Permitted Outside
Parties, in accordance with the confidentiality standards set forth in
Section 4.8 above, or except as may be otherwise required by Law. As used herein
and elsewhere in this Agreement, the term “Law” shall mean all statutes, codes,
ordinances, orders, decrees, rules and regulations of any federal, state,
municipal or local governmental or quasi-governmental entity, body or agency
having jurisdiction over the Properties.

 

4.11       Purchaser’s Agreement to Indemnify. Purchaser indemnifies and holds
Seller harmless from and against any and all liens, claims, causes of action,
damages, liabilities and expenses (including reasonable attorneys’ fees) arising
out of Purchaser’s inspections or tests permitted under this Agreement or any
violation of the provisions of Sections 4.3, 4.8 and 4.10; provided, however,
the indemnity shall not extend to protect Seller from any pre-existing
liabilities for matters merely discovered by Purchaser (i.e., latent
environmental contamination so long as Purchaser’s actions do not aggravate any
pre-existing liabilities). Purchaser also indemnifies and holds any tenant
harmless from and against any and all claims, causes of action, damages,
liabilities and expenses which such tenant may suffer or incur due to
Purchaser’s breach of its obligation under Section 4.8 above to maintain the
confidential nature of any Property Documents or other information relative to
such tenant. Purchaser’s obligations under this Section 4.11 shall survive the
termination of this Agreement and shall survive the Closing.

 

10 

 

ARTICLE 5 - Title and Survey

 

5.1       Title Commitment. Seller shall cause to be prepared and delivered to
Purchaser on or before the Title Commitment Delivery Date: (a) a current
commitment for title insurance or preliminary title report (individually, a
“Title Commitment” and, collectively, the “Title Commitments”) for each of the
Properties issued by the Title Company, in the amount of the Allocated Purchase
Price, with Purchaser as the proposed insured, and (b) copies of all documents
of record referred to in each Title Commitment as exceptions to title to the
applicable Property.

 

5.2       New or Updated Survey. Seller shall deliver to Purchaser its existing
survey for each of the Properties in accordance with Section 4.1 hereof
(individually, a “Survey” and, collectively, the “Surveys”). If Purchaser
desires to have the Surveys updated or re-certified, Purchaser shall advise
Seller of said request and Seller, at its option, will either coordinate such
revisions and/or recertification for Purchaser or authorize Purchaser to contact
the surveyor directly and arrange for same, in either case with the costs of
said revised or re-certified Surveys to be allocated as set forth in Section 1.2
hereof.

 

5.3       Title Review.

 

5.3.1 Title Objections. During the Title and Survey Review Period, Purchaser
shall review title to the Properties as disclosed by the Title Commitments and
the Surveys and shall notify Seller in writing of any objections which Purchaser
may have to matters disclosed in the Title Commitments or in the Surveys prior
to the expiration of the Title and Survey Review Period (the “Title Objection
Notice”). Seller shall have no obligation to cure any matters raised in
Purchaser’s Title Objection Notice other than judgment liens, mortgage liens,
deed of trust liens, monetary liens affecting the Property created by Seller,
mechanic’s liens arising from materials furnished to or work performed on the
Properties by Seller, unpaid real estate taxes and assessments (other than liens
for taxes and assessments not yet due and payable) (collectively, “Monetary
Liens”). Seller shall cause all of such Monetary Liens to be released,
discharged or endorsed or bonded over (provided that the same are removed as
exceptions from the Title Policy or, if endorsed over, the form and content of
the endorsement is acceptable to Purchaser, in Purchaser’s sole discretion) at
or prior to Closing. If the Title Company, after the expiration of the
Inspection Period, issues any supplemental or amended Title Commitments adding
any materially adverse title exceptions or materially adversely modifying title
exceptions (other than Monetary Liens) or adding or modifying, in any materially
adverse manner, the conditions to obtaining the Title Policy or any endorsement
obtained by Seller solely to cure matters raised in an Objection Notice that
Seller has elected to cure hereunder (individually an “Amended Commitment” and,
if more than one, the “Amended Commitments”), or the surveyor, after the
expiration of the Inspection Period, revises any of the Surveys to disclose any
material adverse matters not appearing on the Surveys previously delivered to
Purchaser (individually a “Revised Survey” and, if more than one, the “Revised
Surveys”), Purchaser shall have a period of time equal to five (5) business days
(a “Supplemental Review Period”) from the date of its receipt of any Amended
Commitment or Revised Survey, as applicable (together with copies of or
electronic access to any documentation underlying any new title exception),
within which to deliver a written notice (the “Supplemental Objection Notice,”
together with the Title Objection Notice, or each individually, as the context
may imply, an “Objection Notice”) to Seller and Escrow Agent specifying its
objections to any such new materially adverse exceptions, conditions or matters
disclosed by the Amended Commitments or Revised Surveys that are unacceptable to
Purchaser. If Purchaser does not timely object to an exception to title or other
matter in an Objection Notice or Supplemental Objection Notice, as the case may
be, such matter shall be deemed to have been approved by Purchaser and shall be
deemed to be a Permitted Exception (as hereinafter defined). Purchaser’s failure
to timely provide an Objection Notice or a Supplemental Objection Notice, shall
constitute an approval by Purchaser of all matters disclosed in the Title
Commitments, the Surveys, any Amended Commitment or any Amended Survey, as the
case may be.

 

11 

 

5.3.2       No Obligation to Cure. Seller shall have no obligation to cure title
objections raised by Purchaser in any Objection Notice or Supplemental Objection
Notice except Monetary Liens. If Seller elects not to cure any matter objected
to by Purchaser in an Objection Notice (Seller's failure to make such election
with regard to any matter raised in an Objection Notice or in a Supplemental
Objection Notice and notify Purchaser of the same within three (3) business days
following the receipt by Seller of any Objection Notice shall be deemed an
election not to cure such title or survey objection), then Purchaser may
terminate this Agreement in its entirety by delivering to Seller a Due Diligence
Termination Notice on or before the later of (a) the second (2nd) business day
following the date on which Seller elects or is deemed to have elected not to
cure any matter raised by Purchaser in an Objection Notice (and if necessary the
Closing Date shall be automatically extended to give Purchaser the full five (5)
business day period to make such election) and (b) the expiration of the
Inspection Period. If Purchaser fails to deliver a Due Diligence Termination
Notice within said period with respect to any matters raised in an Objection
Notice which Seller elects or is deemed to have elected not to cure, Purchaser
shall be deemed to have waived its objection to any such matter in which event,
the matter will be deemed a Permitted Exception (as hereinafter defined).

 

5.3.3       Permitted Exceptions. The term “Permitted Exceptions” shall mean:
(a) any exception disclosed by the Title Commitments, any Amended Commitment,
the Surveys or any Revised Survey to which Purchaser has failed to timely object
in an Objection Notice, (b) any exception disclosed to Purchaser to which
Purchaser has timely objected in an Objection Notice, but to which Purchaser has
waived its objection (or been deemed to have waived its objection) pursuant to
this Section 5.3, (c) general real estate taxes not yet due and payable as of
the Closing, (d) matters created by, through or under Purchaser, (e) leasehold
rights of the Tenants, and (f) any rights of licensees or other third parties
under the License Agreements and the Service Contracts.

 

 

ARTICLE 6 - Operations and Risk of Loss

 

6.1       Ongoing Operations. From the Effective Date through Closing:

 

6.1.1       Leases, Service Contracts and License Agreements. Seller will
perform its obligations under the Leases, Service Contracts and License
Agreements.

 

6.1.2       New Contracts. Except as provided in Subsection 6.1.4, Seller will
not enter into any new contract that will be an obligation affecting the
Properties subsequent to the Closing, except contracts entered into in the
ordinary course of business that are terminable without cause and without the
payment of any termination penalty on not more than thirty (30) days’ prior
notice.

 

6.1.3       Maintenance of Improvements; Removal of Personal Property. Subject
to Sections 6.2 and 6.3, Seller shall maintain all Improvements substantially in
their present condition (ordinary wear and tear and casualty excepted) and in a
manner consistent with Seller’s maintenance of the Improvements during Seller’s
period of ownership. Seller will not remove any Tangible Personal Property
except as may be required for necessary repair or replacement, and replacement
shall be of approximately equal quality and quantity as the removed item of
Tangible Personal Property.

 

12 

 

6.1.4       Leasing; License Agreements. Seller will not amend or terminate any
existing Lease or License Agreement or enter into any new Lease or new License
Agreement without Purchaser's prior written consent thereto. In connection with
Purchaser's review of any such proposed amendment, termination, new Lease or new
License Agreement other than a Proposed Amendment, Seller shall provide
Purchaser (a) all relevant supporting documentation, as reasonably determined by
Seller, including, without limitation, tenant financial information to the
extent in Seller’s possession, and (b) as to any such amendment or termination
of a Lease or License Agreement or new Lease or new License Agreement which is
to be executed after the expiration of the Inspection Period, Seller’s request
for Purchaser’s approval. In connection with Seller's request for Purchaser’s
consent to any amendment or termination of a Lease or License Agreement, or as
to a new Lease or new License Agreement, Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease or License Agreement or new Lease or new License Agreement within
three (3) business days after Purchaser’s receipt of the items in (a) and (b) of
this Subsection 6.1.4. If Purchaser does not respond to Seller’s request within
such time period, then Purchaser will be deemed to have approved such amendment,
termination or new Lease or new License Agreement. Purchaser’s approval rights
and obligations will vary depending on whether the request for approval from
Seller is delivered to Purchaser before or after the expiration of the
Inspection Period, as follows:

 

(i)       With respect to a request for approval delivered by Seller to
Purchaser before the expiration of the Inspection Period, Purchaser shall not
unreasonably withhold, condition or delay its consent to an amendment or
termination of a Lease or License Agreement or the entering into of a new Lease
or License Agreement. In the event that Seller elects to amend or terminate a
Lease or License Agreement or enter into a new Lease or License Agreement
without obtaining Purchaser's consent thereto, then Purchaser may, at the time
Purchaser is notified by Seller of the execution of said amendment, termination
or new Lease or License Agreement, elect to terminate this Agreement and receive
a return of the Earnest Money; provided that if Purchaser does not elect to
terminate within three (3) business days after its receipt of said notification
from Seller, then Purchaser shall have waived its right to terminate pursuant to
this Subsection 6.1.4.

 

(ii)       With respect to a request for approval delivered by Seller to
Purchaser after the expiration of the Inspection Period, Purchaser may withhold
its consent at its sole discretion, and Seller may not amend or terminate a
Lease or License Agreement or enter into a new Lease or new License Agreement
without Purchaser’s written consent.

 

Purchaser acknowledges that, as of the Effective Date, Seller (y) is negotiating
amendments to each of the Leases described on Schedule 3 attached hereto and
made a part hereof and (z) has provided Purchaser with copies of the drafts of
such amendments (the “Proposed Amendments”). Purchaser hereby approves the
Proposed Amendments provided the net economic terms in the final drafts of the
amendment documentation is not materially different from the drafts provided to
Purchaser.

 

6.2       Damage. If prior to Closing any of the Properties are damaged by fire
or other casualty, Seller shall promptly estimate the cost to repair and the
time required to complete repairs and will provide Purchaser written notice of
Seller’s estimation (the “Casualty Notice”) as soon as reasonably possible after
the occurrence of the casualty, but in no event more than ten (10) days after
the occurrence thereof.

 

13 

 

6.2.1       Material. In the event of any Material Loss to or destruction of one
or more of the Properties or any portion thereof prior to Closing, either Seller
or Purchaser may, at its option, terminate this Agreement as to the affected
Property (in which case the Purchase Price and related terms of this Agreement
shall be proportionately adjusted) by delivering written notice to the other on
or before the expiration of thirty (30) days after the date Seller delivers the
Casualty Notice to Purchaser (and if necessary, the Closing Date shall be
extended to give the parties the full thirty-day period to make such election
and to obtain insurance settlement agreements with Seller’s insurers). Upon any
such termination, a portion of the Earnest Money equal to the product of the
Earnest Money multiplied by a fraction, the numerator of which is the Allocated
Purchase Price for such Property or Properties and the denominator of which is
the Purchase Price shall be returned to Purchaser and the parties hereto shall
have no further rights or obligations hereunder with respect to the affected
Property, other than those that by their terms survive the termination of this
Agreement. If neither Seller nor Purchaser so terminates this Agreement within
said thirty (30) day period as to the Property or Properties affected by said
event of casualty, then the parties shall proceed under this Agreement and close
on schedule (subject to extension of Closing as provided above), and as of
Closing Seller shall assign to Purchaser, without representation or warranty by
or recourse against Seller, all of Seller’s rights in and to any resulting
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or
destruction and Purchaser shall assume full responsibility for all needed
repairs, and Purchaser shall receive a credit at Closing for any deductible
amount under such insurance policies (but the amount of the deductible plus
insurance proceeds shall not exceed the lesser of (A) the cost of repair or
(B) the Purchase Price and a pro rata share of the rental or business loss
proceeds, if any). For the purposes of this Agreement, “Material Loss” means
damage to any one Property which (y) Seller's insurance adjuster or construction
representative reasonably estimates will exceed $1,000,000.00 to repair or which
materially and adversely affects permanent access to the Property (provided,
however, in no event shall any casualty that results in the termination of that
certain Roadway Lease dated December 29, 2005 between Seller and Commonwealth
Edison Company, as amended, (the “Roadway Lease”) or otherwise restricts,
terminates, modifies or affects in any way the use of the premises thereunder be
considered a Material Loss), or (z) gives any one tenant that occupies in excess
of twenty-five percent (25%) of the aggregate square footage of the affected
Property or Properties the unconditional right to terminate its Lease.

 

6.2.2       Not Material. If the damage to the Properties does not result in a
Material Loss, then neither Purchaser nor Seller shall have the right to
terminate this Agreement, and Seller shall, at its option, either (a) fully
repair the damage before the Closing in a manner reasonably satisfactory to
Purchaser, or (b) credit Purchaser at Closing for the reasonable cost to
complete the repair (in which case Seller shall retain all insurance proceeds
and Purchaser shall assume full responsibility for all needed repairs).

 

14 

 

6.3       Condemnation. If proceedings in eminent domain (or conveyance in lieu
thereof) are instituted with respect to any of the Properties or any portion
thereof and (i) the value of the Property or Properties subject to such
proceedings exceeds $1,000,000.00, or (ii) access to the Property is materially
and adversely affected by such proceeding (provided, however, in no event shall
any eminent domain proceeding or conveyance in lieu thereof that results in the
termination of the Roadway Lease or otherwise restricts, terminates, modifies or
affects in any way the use of the premises thereunder be considered a material
or adverse effect on such access), then Purchaser may, at its option and in its
sole discretion, by written notice to Seller given within ten (10) days after
Seller notifies Purchaser in writing of such proceedings (and if necessary the
Closing Date shall be automatically extended to give Purchaser the full ten-day
period to make such election), either: (a) terminate this Agreement as to the
affected Property, in which case the portion of the Earnest Money equal to the
product of the Earnest Money multiplied by a fraction, the numerator of which is
the Allocated Purchase Price for such Property or Properties and the denominator
of which is the Purchase Price shall be immediately returned to Purchaser and
the parties hereto shall have no further rights or obligations with respect to
said Property or Properties, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, or if the eminent domain
proceeding (or conveyance in lieu thereof) does not meet the thresholds set
forth in subsections (i) or (ii) above, then Purchaser shall be deemed to have
elected option (b) above.

 

ARTICLE 7 - Closing

 

7.1       Closing. The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date pursuant to an escrow closing
conducted by Escrow Agent. No later than 12:00 p.m. Chicago time on the Closing
Date, Purchaser shall deposit the funds required to be deposited by Purchaser
pursuant to the Closing Statement in the closing escrow account with a bank
satisfactory to Purchaser and Seller. Upon satisfaction or waiver of all closing
conditions and delivery of all items required to be delivered into escrow in
order to effectuate the Closing, the parties shall direct Escrow Agent to
immediately record and deliver the closing documents to the appropriate parties
and make disbursements according to the closing statement executed by Seller and
Purchaser (the “Closing Statement”).

 

7.2       Conditions to Closing.

 

7.2.1 Parties’ Obligation to Close. In addition to all other conditions set
forth herein, the obligation of Seller, on the one hand, and Purchaser, on the
other hand, to consummate the transactions contemplated hereunder are
conditioned upon the following:

 

7.2.1.1       Representations and Warranties. The other party’s representations
and warranties contained herein shall be true and correct in all material
respects as of the date of this Agreement and the Closing Date;

 

7.2.1.2       Deliveries. As of the Closing Date, the other party shall have
tendered all deliveries to be made at Closing; and

 

7.2.1.3       Actions, Suits, etc. The other party shall not be a party to or
the subject of any pending or threatened actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, that would materially and
adversely affect the other party’s ability to perform its obligations under this
Agreement.

 

15 

 

7.2.2       Additional Conditions to Purchaser’s Obligation to Close. In
addition to all other conditions set forth herein, the obligation of Purchaser
to consummate the transactions contemplated hereunder are conditioned upon the
following:

 

7.2.2.1 Tenant Estoppel Certificates. (a) Purchaser shall have received estoppel
certificates in the form required hereunder (or, if a tenant has modified an
estoppel certificate, such modifications are otherwise reasonably acceptable to
Purchaser) and dated no more than thirty (30) days prior to the Closing Date
(the “Estoppel Certificates”) from the Required Tenants. For purposes hereof,
the term “Required Tenants” shall mean and refer to any combination of tenants
of the Properties that lease at least seventy percent (70%) of the aggregate
rentable space that is leased as of the Effective Date pursuant to the Leases.
The Estoppel Certificates executed by tenants shall be in substantially the form
of Exhibit F; provided, however, that an Estoppel Certificate executed by a
tenant shall not be deemed an unacceptable Estoppel Certificate for purposes of
this Section 7.2.2.1 if it (i) contains the qualification by the tenant of any
statement as being to its knowledge or as being subject to any similar
qualification or (ii) does not contain any more information than that which the
tenant is required to give in any such certificate pursuant to its Lease. Seller
agrees that even though Purchaser’s receipt of estoppel certificates from all
tenants under the Leases is not a condition to the Closing of the transactions
contemplated hereunder, Seller shall use commercially reasonable efforts to
obtain Estoppel Certificates from all of the tenants under the Leases.

 

(b)       If Seller is unable to provide to Purchaser the Estoppel Certificates
for the Required Tenants on or before two (2) days prior to the Closing (the
“Estoppel Date”), then, Seller, in its sole discretion, may elect to extend the
Closing Date until the date that is not later than thirty (30) days after the
then scheduled Closing Date by providing Purchaser written notice thereof on or
before 5:00 p.m. Chicago time on the Estoppel Date.

 

7.2.2.2         Delivery of Title Policy. The Title Company shall issue at
Closing, or unconditionally commit at Closing to issue, to Purchaser an ALTA
Owner’s Policy of Title Insurance in accordance with Section 5.3, including
extended coverage (with all ALTA and any state specific general exceptions
deleted), issued by the Title Company as of the date and time of the recording
of the Deeds, insuring Purchaser’s fee simple title to the Real Property in the
amount of the Purchase Price, subject only to the Permitted Exceptions (the
“Title Policy”). The Title Policy may be delivered after the Closing if, at the
Closing, the Title Company issues a currently duly-executed “marked-up” Title
Commitment providing title coverage effective as of the Closing Date and
irrevocably commits in writing to issue the Title Policy in the form of the
“marked-up” Title Commitment promptly after the Closing Date.

 

So long as a party is not in default hereunder past any applicable notice and
cure periods, if any condition to such party’s obligation to proceed with the
Closing hereunder has not been satisfied as of the Closing Date (or such earlier
date as is provided herein), such party may, in its sole discretion, terminate
this Agreement by delivering written notice to the other party on or before the
Closing Date (or such earlier date as is provided herein), or elect to close (or
to permit any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event the party benefiting from the
condition elects to close (or to permit any such earlier termination deadline to
pass), notwithstanding the non-satisfaction of the condition, said party shall
be deemed to have waived the condition, and there shall be no liability on the
part of any other party hereto for breaches of representations and warranties of
which the party electing to close had knowledge at the Closing.

 

16 

 

7.2.2.3 Financing. Lender shall fund the portion of the Loan that Lender has
agreed to fund under the terms of the documents evidencing the Loan other than a
failure to fund that is a result of or on account of Purchaser’s failure to
comply with any of the terms of the Approved Loan Documents necessary for the
Loan to be funded in accordance therewith.

 

7.3       Seller’s Deliveries in Escrow. As of or prior to the Closing Date,
Seller shall deliver in escrow to Escrow Agent the following:

 

7.3.1       Deed. A special warranty deed for each Property in the form attached
hereto and made a part hereof Exhibit B and including a list of Permitted
Exceptions for such Property to which the conveyance shall be subject, executed
and acknowledged by the applicable Owner (the “Deed”);

 

7.3.2       Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment
and Assumption of Leases and Contracts in the form of Exhibit C attached hereto
(the “Assignment”), executed by Seller;

 

7.3.3       Freeport Agreement. The Freeport Agreement in the form of Exhibit I
attached hereto (the “Freeport Agreement”), executed by Seller;

 

7.3.4       Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by the applicable Owner by applicable state and local Law in connection with the
conveyance of the Real Property;

 

7.3.5       FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller;

 

7.3.6       Authority. Evidence of the existence, organization and authority of
Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to Purchaser and the underwriter for the Title
Policies;

 

7.3.7       Certification of Representations and Warranties. A certificate
executed by Seller certifying that all of the representations and warranties of
Seller set forth in Section 9.1 hereof are true and correct in all material
respects as of the Closing Date or identifying any representation or warranty
which is not, or no longer is, true and correct;

 

7.3.8       Certified Rent Roll. A copy of the Rent Roll dated no earlier than
five (5) business days prior to the Closing Date together with a certificate
executed by Seller in the form of Exhibit H attached hereto and made a part
hereof;

 

7.3.9       Tenant Notice Letters. A notice to the tenants regarding the sale in
the form of Exhibit E attached hereto (the “Tenant Notice Letter”), executed by
Seller; and

 

7.3.10       Additional Documents. Any additional documents that Escrow Agent or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

 

7.4       Purchaser’s Deliveries in Escrow. As of or prior to the Closing Date,
Purchaser shall deliver in escrow to Escrow Agent the following:

 

17 

 

7.4.1       Bill of Sale, Assignment and Assumption. The Assignment, executed by
Purchaser;

 

7.4.2       Freeport Agreement. The Freeport Agreement, executed by Purchaser.

 

7.4.3       ERISA Letter. A letter to Seller in the form of Exhibit D attached
hereto duly executed by Purchaser, confirming that Purchaser is not acquiring
the Property with the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
and, in the event Purchaser is unable or unwilling to make such a
representation, Purchaser shall be deemed to be in default hereunder, and Seller
shall have the right to terminate this Agreement and to receive and retain the
Earnest Money;

 

7.4.4       Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local Law in connection with the conveyance
of Real Property;

 

7.4.5       Tenant Notice Letter. The Tenant Notice Letter executed by
Purchaser; and

 

7.4.6       Additional Documents. Any additional documents that Seller, Escrow
Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

 

7.5       Closing Statements. As of or prior to the Closing Date, Seller and
Purchaser shall deposit with Escrow Agent executed Closing Statements consistent
with this Agreement in the form required by Escrow Agent.

 

7.6       Purchase Price. At or before 12:00 p.m. Chicago time on the Closing
Date, Purchaser shall deliver to Escrow Agent, less the Earnest Money that is
applied to the Purchase Price, plus or minus applicable prorations, in
immediate, same-day U.S. federal funds wired for credit into Escrow Agent’s
escrow account, which funds must be delivered in a manner to permit Escrow Agent
to deliver good funds to Seller or its designee on the Closing Date (and, if
requested by Seller, by wire transfer); in the event that Escrow Agent is unable
to deliver good funds to Seller or its designee on the Closing Date, then the
closing statements and related prorations will be revised as necessary.

 

7.7       Possession. Seller shall deliver full possession of the Properties to
Purchaser at the Closing, subject to the Permitted Exceptions.

 

7.8       Delivery of Books and Records. Within five (5) business days after the
Closing, Seller or Seller’s property manager shall deliver to the offices of
Purchaser’s property manager or to the Real Property to the extent in Seller’s
or its property manager’s possession or control: Lease Files; License
Agreements; maintenance records and warranties; plans and specifications;
licenses, permits and certificates of occupancy; copies or originals of all
books and records of account, contracts, and copies of correspondence with
tenants and suppliers; receipts for deposits, unpaid bills and other papers or
documents which pertain to the Properties; all advertising materials; booklets;
keys; and other items, if any, used in the operation of the Properties.

 

7.9       Notice to Tenants. Purchaser shall deliver to each tenant immediately
after the Closing, a Tenant Notice Letter. This obligation on the part of
Purchaser and Seller shall survive the Closing.

 

 

18 

 

ARTICLE 8 - Prorations, Deposits, Commissions

 

8.1       Prorations. At Closing, the following items shall be prorated as of
the date of Closing with all items of income and expense for the Properties
being borne by Purchaser from and after (but including) the date of Closing:
Tenant Receivables (defined below) and other income and rents that have been
collected by Seller as of Closing; fees and assessments; prepaid expenses and
obligations under Service Contracts; accrued operating expenses; real and
personal ad valorem taxes and assessments (“Taxes”); and any assessments by
private covenant for the then-current calendar year of Closing. Specifically,
the following shall apply to such prorations and to post-Closing collections of
Tenant Receivables:

 

8.1.1       Taxes. Purchaser and Seller agree to prorate Taxes as follows:

 

(a)       At Closing, the Taxes for each Property for the calendar year 2016
that were due and payable in 2017 (the “2016 Taxes”) shall be prorated based on
the parties’ respective periods of ownership during calendar year 2017. The 2016
Taxes shall be prorated and credited between Seller and Purchaser as of the
Closing Date and any such proration shall be final.

 

(b)       Purchaser shall be responsible for Taxes for each Property for the
calendar year 2017 that are due and payable in 2018 (the “2017 Taxes”) and for
Taxes for each Property for all calendar years subsequent thereto. There shall
be no proration of the 2017 Taxes or the Taxes for any calendar year thereafter.

 

(c)       Seller shall pay all delinquent Taxes at or prior to Closing.

 

(d)       Seller shall have the right at any time to file an action for the
adjustment of Taxes payable for any tax year during which Seller has any
liability (including the tax year of Closing and any prior tax years). If Seller
files (or has previously filed) such an action affecting any tax year prior to
the year of Closing, any tax savings or refunds resulting from such action shall
be solely the property of Seller. If either Seller or Purchaser should file an
action for an adjustment of Taxes affecting the tax year in which the Closing
occurs, and if as a result thereof Taxes for said tax year are reduced, then any
tax savings or refunds and the third party costs incurred to achieve the tax
savings or refunds less the cost of the action shall be prorated between Seller
and Purchaser effective as of the Closing Date.

 

(e)       The provisions of this paragraph shall survive the Closing.

 

8.1.2       Utilities. Purchaser shall take all steps necessary to effectuate
the transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters are read as of the Closing Date. Seller shall be entitled to
recover any and all deposits held by any utility company as of the Closing Date.

 

8.1.3       Tenant Receivables. Rents due from tenants under Leases and from
tenants or licensees under License Agreements and operating expenses and/or
taxes payable by tenants under Leases (collectively, “Tenant Receivables”) and
not collected by Seller as of Closing shall not be prorated between Seller and
Purchaser at Closing but shall be apportioned on the basis of the period for
which the same are payable and if, as and when collected, as follows:

 

19 

 

(a)       Tenant Receivables and other income received from tenants under Leases
and/or tenants or licensees under License Agreements after Closing shall be
applied in the following order of priority: (i) first, to payment of the current
Tenant Receivables then due for the month in which the Closing Date occurs,
which amount shall be apportioned between Purchaser and Seller as of the Closing
Date as set forth in Section 8.1 hereof (with Seller’s portion thereof to be
delivered to Seller); (ii) second, to Tenant Receivables first coming due after
Closing and applicable to the period of time after Closing, which amount shall
be retained by Purchaser; (iii) third, to payment of Tenant Receivables first
coming due after Closing but applicable to the period of time before Closing,
including, without limitation, the Tenant Receivables described in
Subsection 8.1.3(b) below (collectively, “Unbilled Tenant Receivables”), which
amount shall be delivered to Seller; and (iv) thereafter, to delinquent Tenant
Receivables which were due and payable as of Closing but not collected by Seller
as of Closing (collectively, “Uncollected Delinquent Tenant Receivables”), which
amount shall be delivered to Seller. Notwithstanding the foregoing, Seller shall
have the right to pursue the collection of Uncollected Delinquent Tenant
Receivables for a period of one (1) year after Closing without prejudice to
Seller’s rights or Purchaser’s obligations hereunder, provided, however, Seller
shall have no right to materially interfere with any tenancies or occupancies or
otherwise cause any such tenant or licensee to be evicted or to exercise any
other “landlord” remedy (as set forth in such tenant’s Lease or licensee’s
License Agreement) against such tenant other than to sue for collection. Any
sums received by Purchaser to which Seller is entitled shall be held in trust
for Seller on account of such past due rents payable to Seller, and Purchaser
shall remit to Seller any such sums received by Purchaser to which Seller is
entitled within ten (10) business days after receipt thereof less reasonable,
actual costs and expenses of collection, including reasonable attorneys’ fees,
court costs and disbursements, if any. Seller expressly agrees that if Seller
receives any amounts after the Closing Date which are attributable, in whole or
in part, to any period after the Closing Date, Seller shall remit to Purchaser
that portion of the monies so received by Seller to which Purchaser is entitled
within ten (10) business days after receipt thereof. With respect to Unbilled
Tenant Receivables, Purchaser covenants and agrees to (A) bill the same when
billable and (B) reasonably cooperate with Seller to determine the correct
amount of operating expenses and/or taxes due. The provisions of this
Subsection 8.1.3(a) shall survive the Closing for a period of one (1) year.

 

(b)       Without limiting the generality of the requirements of
Subsection 8.1.3(a)(ii) above, if the final reconciliation or determination of
operating expenses and/or taxes due under the Leases shows that a net amount is
owed by Seller to Purchaser, said amount shall be paid by Seller to Purchaser
within ten (10) business days of such final determination under the Leases. If
the final determination of operating expenses and/or taxes due under the Leases
shows that a net amount is owed by Purchaser to Seller, Purchaser shall, within
ten (10) business days of such final determination, remit said amount to Seller.
Purchaser agrees to receive and hold any monies received on account of such past
due expenses and/or taxes in trust for Seller and to pay same promptly to Seller
as aforesaid. The provisions of this Subsection 8.1.3(b) shall survive the
Closing for a period of one (1) year.

 

20 

 

8.2       Leasing Costs. Seller agrees to pay or discharge at or prior to
Closing, or, at Seller’s option, to credit Purchaser as of Closing an amount
equal to (in which case Purchaser shall assume the obligation to pay or
discharge same), all leasing commissions, costs for tenant improvements, lease
buyout costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce a tenant to enter into a
Lease or Lease renewal or extension or to induce a licensee to enter into a
License Agreement (collectively, “Leasing Costs”) that are due and payable with
respect to (a) Leases and License Agreements in force as of or prior to the
Effective Date and (b) the Sappi Amendment (as defined on Schedule 3 attached
hereto) and the Pactiv Amendments (as defined on Schedule 3 attached hereto);
provided, however, that Seller shall have no obligation to pay or credit
Purchaser for, and as of Closing Purchaser shall assume the obligation to pay,
all Leasing Costs payable with respect to any option to renew or option to
expand that has not been exercised prior to the Effective Date, which obligation
shall survive the Closing. Additionally, as of Closing, Purchaser shall assume
Seller’s obligations (without credit from Seller) for (y) Leasing Costs that are
due and payable after the Closing with respect to a tenant’s exercise, after the
Effective Date, of any extension right, expansion right, right of first offer or
right of first refusal contained in such tenant’s Lease or License Agreements
that is in place on the Effective Date and (z) Leasing Costs incurred with
respect to Leases and Lease renewals and extensions and License Agreements and
License Agreement renewals and extensions executed subsequent to the Effective
Date, including, without limitation, the L&P Amendment (as defined on Schedule 3
attached hereto).

 

8.3       Closing Costs. Closing costs shall be allocated between Seller and
Purchaser in accordance with Section 1.2.

 

8.4       Final Adjustment After Closing. If final bills are not available or
cannot be issued prior to Closing for any item being prorated under Section 8.1,
then Purchaser and Seller agree to allocate such items on a fair and equitable
basis as soon as such bills are available, final adjustment to be made as soon
as reasonably possible after the Closing. Payments in connection with the final
adjustment shall be due within thirty (30) days of written notice. All such
rights and obligations shall survive the Closing for a period of one (1) year.

 

8.5       Tenant Deposits. All tenant and licensee security deposits collected
and not applied by Seller (and interest thereon if required by Law or contract)
shall be transferred or credited to Purchaser at Closing. As of the Closing,
Purchaser shall assume Seller’s obligations related to tenant and licensee
security deposits, but only to the extent they are credited or transferred to
Purchaser. Any and all deposits, bonuses or similar payments by any licensees
under the License Agreements or any vendors under the Service Contracts shall be
retained by Seller and not prorated or credited to Purchaser. In the event the
security deposit shall have been deposited with Seller in a form other than cash
(e.g., letter of credit), Seller shall satisfy its obligations hereunder with
respect to such security deposit by delivering to Escrow Agent, to be held in
trust for the benefit of Purchaser, an assignment of such security deposit to
Purchaser with written instructions to the issuer of such deposit to transfer
the same to Purchaser, and appropriate instruments of transfer or assignment.

 

21 

 

8.6       Commissions. Seller shall be responsible to Broker for a real estate
sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker. Broker may share its commission with any other licensed
broker involved in this transaction, but the payment of the commission by Seller
to Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder. Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Any cooperating
broker shall not be an affiliate, subsidiary or related in any way to Purchaser.
Other than as stated above in this Section 8.6, Seller and Purchaser each
represent and warrant to the other that no real estate brokerage commission is
payable to any person or entity in connection with the transaction contemplated
hereby, and each agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission to any other person or entity claiming by,
through or under Seller or Purchaser, as applicable. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.

 

8.7       Payment under First Logistics Lease. Pursuant to the terms of Section
24 of that certain Amended and Restated Lease dated as of September 5, 2017
between Seller and First Logistics Management Services, Inc. (“First
Logistics”), Seller is obligated to pay $300,000 (the “First Logistics Payment”)
to First Logistics within one (1) business day after the Closing. Seller agrees
to pay First Logistics at or prior to Closing the First Logistics Payment and to
provide Purchaser with reasonable evidence of such payment at or prior to
Closing and Purchaser hereby acknowledges that evidence of a wire transfer to
First Logistics from Escrow Agent or a copy of Escrow Agent’s check payable to
First Logistics and sent out by Escrow Agent will be sufficient evidence of
payment thereof.

 

ARTICLE 9 - Representations and Warranties

 

9.1       Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

 

9.1.1       Organization and Authority. Seller has been duly organized, is
validly existing, and is in good standing in the state in which it was formed.
Seller has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of Seller, enforceable in accordance with their
terms.

 

9.1.2       Conflicts. There is no agreement to which Seller is a party or, to
Seller’s knowledge, that is binding on Seller which is in conflict with this
Agreement.

 

9.1.3       Tenant/Leases. As of the Effective Date, Exhibit G lists all tenants
of the Properties and the Lease Files include all leases and amendments with
such tenants. To Seller’s knowledge, Seller has not entered into any License
Agreement or Lease or other right relating to the use or possession of the
Properties or any part thereof except for the tenants under the Leases or the
occupants under the License Agreements.

 

9.1.4       Service Contracts and License Agreements. To Seller’s knowledge, the
list of Service Contracts and License Agreements to be delivered to Purchaser
pursuant to this Agreement will be correct and complete as of the date of its
delivery.

 

22 

 

9.1.5       Notices from Governmental Authorities. Seller has not received from
any governmental authority written notice of (a) any violation of any Laws
applicable (or alleged to be applicable) to the Real Property, or any part
thereof, that has not been corrected, except as may be reflected by the Property
Documents or otherwise disclosed in writing to Purchaser, or (b) any pending or
contemplated condemnation of the Real Property or any part thereof.

 

9.1.6       Access. Seller has not received any written notice from any
governmental authority stating that the current access from any of the
Properties to any currently existing highways and roads adjoining any of the
Properties will be terminated.

 

9.1.7       Litigation. (a) Seller has not received any written notice of any
current or pending litigation against Seller relating to any of the Properties
and (b) to Seller’s knowledge, there is no threatened litigation (i) against
Seller which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement or (ii) relating to any of the Properties .

 

If and to the extent any Estoppel Certificates received by Purchaser from
tenants under Leases or licensees under License Agreements contain express
statements that are inconsistent with the information contained in any of the
foregoing representations and warranties by Seller, then said representation(s)
and warranty(ies) of Seller shall be automatically revised to be consistent with
the applicable estoppel certificate without liability on the part of Seller.

 

Additionally, if Purchaser makes a claim against Seller for breach of a
representation and warranty under this Agreement and Seller indemnifies or
otherwise compensates Purchaser in connection therewith, and if the claim by
Purchaser against Seller relates to matters for which there is or may be a claim
against a third party under any warranties, guaranties, indemnities or other
claims (including, without limitation, for workmanship, materials and
performance) assigned by Seller to Purchaser pursuant to this Agreement, then
Purchaser agrees that Seller shall be subrogated to Purchaser's position with
respect to all claims against such third parties, and Purchaser shall reasonably
cooperate with Seller in attempting to recover against such third party(ies).
The foregoing shall survive Closing.

 

9.2       Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

 

9.2.1 Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing in the State of
Maryland and is, or will be as of the Closing, qualified to do business in the
state in which the Real Property is located (and any assignee of Purchaser
pursuant to Section 12.1 has been duly organized and is validly existing as the
type of entity stated in its signature block and is in good standing in its
state of organization and is qualified to do business in the state in which the
Real Property is located). Purchaser has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Purchaser at the
Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.

 

9.2.2       Conflicts and Pending Action. There is no agreement to which
Purchaser is a party or to Purchaser’s knowledge binding on Purchaser which is
in conflict with this Agreement. There is no action or proceeding pending or, to
Purchaser’s knowledge, threatened against Purchaser.

 

23 

 

9.2.3       Prohibited Persons. Neither Purchaser nor any of its respective
officers, directors, shareholders, partners, members or affiliates (including
without limitation indirect holders of equity interests in Purchaser) is or will
be an entity or person (a) that is listed in the Annex to, or is otherwise
subject to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”), (b) whose name appears on the United States Treasury Department's
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (c) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224, (d) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (e) who is otherwise affiliated with any entity or person listed above
(any and all parties or persons described in clauses (a) – (e) above are herein
referred to as a “Prohibited Person”). Purchaser covenants and agrees that
neither Purchaser nor any of its respective officers, directors, shareholders,
partners, members or affiliates (including without limitation indirect holders
of equity interests in Purchaser) shall (i) conduct any business, nor engage in
any transaction or dealing, with any Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person, or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224.

 

The foregoing representations shall be automatically remade by any assignee of
this Agreement pursuant to Section 12.1.

 

9.3       Survival of Representations and Warranties; Limitation of Liability.
The representations and warranties set forth in this Article 9 are made as of
the date of this Agreement and, except where expressly limited to the Effective
Date, are remade as of the Closing Date and shall not be deemed to be merged
into or waived by the instruments of Closing, but shall survive the Closing for
a period of nine (9) months (the “Survival Period”). Terms such as “to Seller’s
knowledge,” “to the best of Seller’s knowledge” or like phrases contained herein
mean the actual present and conscious awareness or knowledge of Mark C. Walker,
a representative of Seller with asset management responsibilities, without any
duty of inquiry or investigation; provided that so qualifying Seller’s knowledge
shall in no event give rise to any personal liability on the part of any officer
or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein. Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry. No broker,
agent, or party other than Seller is authorized to make any covenant,
representation or warranty for or on behalf of Seller. Each party shall have the
right to bring an action against the other on the breach of a covenant,
representation or warranty hereunder, but only on the following conditions:
(a) the party bringing the action for breach first learns of the breach after
Closing and files such action within the Survival Period and (b) neither party
shall have the right to bring a cause of action for a breach of a covenant,
representation or warranty herein unless the damage to such party on account of
such breach (individually or when combined with damages from other breaches)
equals or exceeds Seventy Five Thousand and No/100 Dollars ($75,000.00). Neither
party shall have any liability after Closing for the breach of a covenant,
representation or warranty hereunder of which the other party hereto had
knowledge as of Closing. Furthermore, Purchaser agrees that the aggregate
maximum post-closing liability of Seller for the alleged breach of any or all
covenants, representations or warranties set forth in this Agreement is limited
to Purchaser’s actual damages incurred as a direct result of Seller’s breach of
any or all covenants, representations or warranties under this Agreement, up to,
but not to exceed, Three Million and No/100 Dollars ($3,000,000.00). In no event
shall Seller be liable to Purchaser for incidental, consequential, or punitive
damages as a result of the breach of any or all covenants, representations or
warranties set forth in this Agreement. The provisions of this Section 9.3 shall
survive the Closing. Any breach of a covenant, representation or warranty that
occurs prior to Closing shall be governed by Article 10.

 

 

24 

 

ARTICLE 10 - Default and Remedies

 

10.1       Seller’s Remedies. If Purchaser fails to perform its obligations
pursuant to this Agreement at or prior to Closing for any reason except failure
by Seller to perform hereunder, or if prior to Closing any one or more of
Purchaser’s representations or warranties are breached in any material respect,
Seller shall be entitled, as its sole and exclusive remedy at law or in equity
(except as provided in Sections 4.11, 8.6, 10.3 and 10.4 hereof), to terminate
this Agreement and recover the Earnest Money as liquidated damages and not as
penalty, in full satisfaction of claims against Purchaser hereunder. Seller and
Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of such damages to be certain. Notwithstanding anything in this
Section 10.1 to the contrary, in the event of Purchaser’s default or a
termination of this Agreement, Seller shall have all remedies available at law
or in equity in the event Purchaser or any party related to or affiliated with
Purchaser is asserting any claims or right to any of the Properties that would
otherwise delay or prevent Seller from having clear, indefeasible and marketable
title to such Properties. In all other events Seller’s remedies shall be limited
to those described in this Section 10.1 and Sections 4.11, 8.6, 10.3 and 10.4
hereof. If Closing is consummated, Seller shall have all remedies available at
law or in equity in the event Purchaser fails to perform any obligation of
Purchaser under this Agreement.

 

10.2       Purchaser’s Remedies. If Seller fails to perform its obligations
pursuant to this Agreement for any reason except failure by Purchaser to perform
hereunder, or if prior to Closing any one or more of Seller’s representations or
warranties are breached in any material respect, Purchaser shall elect, as its
sole remedy, either to (a) terminate this Agreement by giving Seller timely
written notice of such election prior to or at Closing in which event (i) the
Earnest Money together with all accrued interest thereon shall be refunded to
Purchaser, and (ii) Seller shall be liable for and shall promptly pay to
Purchaser (after receipt of written demand) the actual out-of-pocket costs and
expenses incurred by Purchaser in connection with this Agreement (including
reasonable attorneys’ fees and costs, due diligence expenses and non-refundable
deposits or other amounts paid to lenders) up to $50,000.00, following which the
parties hereto shall have no further rights or obligations hereunder; except for
rights and obligations which, by their terms, survive the termination hereof, or
(b) enforce specific performance, or (c) waive said failure or breach and
proceed to Closing. Notwithstanding anything herein to the contrary, Purchaser
shall be deemed to have elected to terminate this Agreement if Purchaser fails
to deliver to Seller written notice of its intent to file a claim or assert a
cause of action for specific performance against Seller on or before ten (10)
business days following the scheduled Closing Date or, having given such notice,
fails to file a lawsuit asserting such claim or cause of action in the counties
in which the Properties are located within two (2) months following the
scheduled Closing Date. Purchaser’s remedies shall be limited to those described
in this Section 10.2 and Sections 8.6, 10.3 and 10.4 hereof. If, however, the
equitable remedy of specific performance is not available, Purchaser may seek
any other right or remedy available at law or in equity; provided, however, that
in no event shall Seller’s liability exceed the lesser of (y) $50,000.00 or
(z) the actual reasonable out-of-pocket expenses incurred by Purchaser and paid
(1) to Purchaser’s attorneys in connection with the negotiation of this
Agreement and (2) to unrelated and unaffiliated third party consultants in
connection with the performance of examinations, inspections and/or
investigations pursuant to Article 4. For purposes of this provision, specific
performance shall be considered not available to Purchaser only if a court of
competent jurisdiction determines conclusively that Purchaser is entitled to
specific performance on the merits of its claim but said court is unable to
enforce specific performance due to reasons beyond the control of the court. IN
NO EVENT SHALL SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR
AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY
AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE
OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

 

25 

 

10.3       Attorneys’ Fees. In the event either party hereto employs an attorney
in connection with claims by one party against the other arising from the
operation of this Agreement, the non-prevailing party shall pay the prevailing
party all reasonable fees and expenses, including attorneys’ fees, incurred in
connection with such transaction.

 

10.4       Other Expenses. If this Agreement is terminated due to the default of
a party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Earnest Money as well as any escrow cancellation fees or
charges and any fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

 

 

ARTICLE 11 - Disclaimers, Release and Indemnity

 

11.1       Disclaimers By Seller. Except as expressly set forth in this
Agreement, it is understood and agreed that Seller has not at any time made and
is not now making, and Seller specifically disclaims, any warranties or
representations of any kind or character, express or implied, with respect to
the Properties, including, but not limited to, warranties or representations as
to (a) matters of title, (b) environmental matters relating to the Properties or
any portion thereof, including, without limitation, the presence of Hazardous
Materials in, on, under or in the vicinity of the Properties, (c) geological
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, limitations regarding the withdrawal
of water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Properties or any portion
thereof is affected by any stream (surface or underground), body of water,
wetlands, flood prone area, flood plain, floodway or special flood hazard,
(e) drainage, (f) soil conditions, including the existence of instability, past
soil repairs, soil additions or conditions of soil fill, or susceptibility to
landslides, or the sufficiency of any undershoring, (g) the presence of
endangered species or any environmentally sensitive or protected areas,
(h) zoning or building entitlements to which the Properties or any portion
thereof may be subject, (i) the availability of any utilities to the Properties
or any portion thereof including, without limitation, water, sewage, gas and
electric, (j) usages of adjoining property, (k) access to the Properties or any
portion thereof, (l) the value, compliance with the plans and specifications,
size, location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Properties or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Properties
or any part thereof, (m) the condition or use of the Properties or compliance of
the Properties with any or all past, present or future Law, building, fire or
zoning ordinances, codes or other similar Laws, (n) the existence or
non-existence of underground storage tanks, surface impoundments, or landfills,
(o) the merchantability of the Properties or fitness of the Properties for any
particular purpose, (p) the truth, accuracy or completeness of the Property
Documents, (q) tax consequences, or (r) any other matter or thing with respect
to the Properties.

 

26 

 

11.2       Sale “As Is, Where Is.” Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Properties “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Properties or relating thereto (including specifically, without limitation,
property information packages distributed with respect to the Properties) made
or furnished by Seller, Seller’s property manager, or any real estate broker,
agent or third party representing or purporting to represent Seller, to whomever
made or given, directly or indirectly, orally or in writing. Purchaser
represents that it is a knowledgeable, experienced and sophisticated purchaser
of real estate and that, except as expressly set forth in this Agreement, it is
relying solely on its own expertise and that of Purchaser’s consultants in
purchasing the Properties and shall make an independent verification of the
accuracy of any documents and information provided by Seller. Purchaser will
conduct such inspections and investigations of the Properties as Purchaser deems
necessary, including, but not limited to, the physical and environmental
conditions thereof, and shall rely upon same. By failing to terminate this
Agreement prior to the expiration of the Inspection Period, Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct
such investigations of the Properties as Purchaser deemed necessary to satisfy
itself as to the condition of the Properties and the existence or non-existence
or curative action to be taken with respect to any Hazardous Materials on or
discharged from the Properties, and will rely solely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement. Upon Closing, Purchaser
shall assume the risk that adverse matters, including, but not limited to,
adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations. The foregoing shall in no way relieve Seller of any statutory
liability it may have under applicable environmental Laws in connection with the
transportation, storage, use and/or disposal of Hazardous Materials at any of
the Properties during the period of Seller's ownership thereof.

 

Purchaser’s Initials

 

11.3       Seller Released from Liability. Purchaser acknowledges that it will
have the opportunity to inspect the Properties during the Inspection Period, and
during such period, observe the physical characteristics and existing conditions
thereon and the opportunity to conduct such investigation and study on and of
the Properties and adjacent areas as Purchaser deems necessary, and, as between
Seller and Purchaser, Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller
from all responsibility, obligations, claims, demands and liability whatsoever
regarding the condition, valuation, salability or utility of the Properties, or
their suitability for any purpose whatsoever including, but not limited to, with
respect to the presence in the soil, air, structures and surface and subsurface
waters, of Hazardous Materials or other materials or substances that have been
or may in the future be determined to be toxic, hazardous, undesirable or
subject to regulation and that may need to be specially treated, handled and/or
removed from the Properties under current or future federal, state and local
Laws, regulations or guidelines, and any structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Materials on, under, adjacent to or otherwise affecting the Properties, and
further including, but not limited to, liabilities under the Comprehensive
Environmental Response, Compensation and Liability Act Of 1980 (42 U.S.C.
Sections 9601 et seq.), as amended (“CERCLA”). Purchaser further hereby WAIVES
(and by Closing this transaction will be deemed to have WAIVED), as between
Seller and Purchaser, any and all objections and complaints (including, but not
limited to, federal, state and local statutory and common law based actions, and
any private right of action under any federal, state or local Laws, regulations
or guidelines to which the Property is or may be subject, including, but not
limited to, CERCLA) concerning the physical characteristics and any existing
conditions of the Properties. Purchaser further hereby assumes the risk of
changes in applicable Laws relating to past, present and future environmental
conditions on the Property and the risk that adverse physical characteristics
and conditions, including, without limitation, the presence of Hazardous
Materials or other contaminants, may not have been revealed by its
investigation.

 

27 

 

11.4       “Hazardous Materials” Defined. For purposes hereof, “Hazardous
Materials” means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

11.5       Survival. The terms and conditions of this Article 11 shall expressly
survive the Closing, not merge with the provisions of any closing documents and
shall be incorporated into the Deed.

 

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Properties to Purchaser for the Purchase Price without
the disclaimers and other agreements set forth above.

 

 

ARTICLE 12 - Miscellaneous

 

12.1       Parties Bound; Assignment. This Agreement, and the terms, covenants,
and conditions herein contained, shall inure to the benefit of and be binding
upon the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Purchaser may assign its rights under this Agreement only upon
the following conditions: (a) the assignee of Purchaser must be an affiliate of
Purchaser or an entity controlling, controlled by, or under common control with
Purchaser (a “Purchaser Affiliate”), (b) all of the Earnest Money must have been
delivered in accordance herewith, (c) the assignee of Purchaser shall assume all
obligations of Purchaser hereunder, but Purchaser shall remain primarily liable
for the performance of Purchaser’s obligations, and (d) a copy of the fully
executed written assignment and assumption agreement shall be delivered to
Seller at least five (5) business days prior to Closing. In addition, Purchaser,
at least five (5) business days prior to the Closing, may designate one or more
Purchaser Affiliate to take title to one or more of the Properties. Upon any
such assignment and/or conveyance of the Property or any portion thereof to the
assignee or designee of Purchaser, all disclaimers, waivers, releases,
indemnities and other protections afforded Seller by the terms of this
Agreement, including, without limitation, those set forth in Article 4 and
Article 11, and all covenants, representations, warranties and obligations of
Purchaser hereunder, shall apply to and be binding on said assignee.

 

12.2       Headings. The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

 

12.3       Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

 

12.4       Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state of
Illinois except with respect to property specific laws governing the Properties
in the State of Wisconsin, which shall be governed by Wisconsin law.

 

28 

 

12.5       Survival. The provisions of this Agreement that expressly contemplate
performance after the Closing shall survive the Closing and shall not be deemed
to be merged into or waived by the instruments of Closing.

 

12.6       Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.

 

12.7       Time. Time is of the essence in the performance of this Agreement.

 

12.8       Confidentiality. Neither Purchaser nor Seller shall make any public
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties, before or after the Closing, without the prior
written specific consent of the other party hereto; provided, however, that
Purchaser may, subject to the provisions of Section 4.8, make disclosure of this
Agreement to its Permitted Outside Parties as necessary to perform its
obligations hereunder and as may be required under Laws applicable to Purchaser.

 

12.9       Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by electronic mail, evidenced by
confirmed receipt. Notice deposited in the mail in the manner hereinabove
described shall be effective on the third (3rd) business day after such deposit.
Notice given in any other manner shall be effective only if and when received by
the party to be notified between the hours of 8:00 a.m. and 5:00 p.m. Chicago
time of any business day with delivery made after such hours to be deemed
received the following business day. A party’s address may be changed by written
notice to the other party; provided, however, that no notice of a change of
address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice. Notices given
by counsel to the Purchaser shall be deemed given by Purchaser and notices given
by counsel to the Seller shall be deemed given by Seller.

 

12.10       Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction - to the effect that any ambiguities are to be resolved against
the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

12.11       Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. Chicago
time.

 

29 

 

12.12       Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by electronic counterparts
of the signature pages. Signatures sent by electronic mail may be used in the
place of original signatures on this Agreement. The parties intend to be bound
by the signatures of the electronically mailed signatures, and hereby waive any
defenses to the enforcement of the terms of the Agreement based on the form of
the signature.

 

12.13       No Recordation. Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof.

 

12.14       Further Assurances. In addition to the acts and deeds recited herein
and contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

12.15       Discharge of Obligations. The acceptance of the Deed by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.

 

12.16       ERISA. Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller’s sale of the Property to such person or entity would, in
the reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a “prohibited transaction” under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.

 

12.17       No Third Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.11 hereof.

 

30 

 

12.18        Local Law Issues.

 

12.18.1 Bulk Sales. Concurrently with the execution of this Agreement, Seller
shall complete and timely submit the appropriate forms for requesting a
determination from the Illinois Department of Revenue (the “Department”),
together with a copy of this Agreement, for the purpose of obtaining from the
Department a determination as to Seller's assessed but unpaid tax liability, if
any, under the Illinois Income Tax Act and the Retailers Occupation Tax Act.
Purchaser’s obligation to close this transaction shall be conditioned upon the
receipt of a determination from the Department that no such tax liability is due
and owing. If a determination of tax liability is made by the Department, an
amount sufficient to cover such tax liability shall be placed in escrow at
Closing until such time as the Department has confirmed that no tax liability is
due and owing. The parties hereby agree to deliver or cause to be delivered any
other documentation and information as may be required to comply with Section
9-902(d) of the Illinois Income Tax Act and Section 444(j) of the Retailers
Occupation Tax Act. Seller hereby agrees to indemnify, defend and hold harmless
Purchaser against any claim, suffered or incurred by Purchaser in connection
with, arising out of, or in any way related to, Seller’s failure to comply with
such bulk sale laws in connection with the transactions contemplated by this
Agreement or the failure of Seller to obtain a complete release from Department
under the Illinois Income Tax Act and the Retailers Occupation Tax Act. The
provisions of this Section 12.18.1 shall survive Closing.

 

12.19       Information and Audit Cooperation. Seller shall, at Purchaser’s
expense, reasonably cooperate with Purchaser, Purchaser’s designated
representative, and/or Purchaser’s independent auditor and provide each access
to the books and records of the Properties and all related information regarding
the Properties, including, without limitation, three (3) calendar years of
audited books and records of the Property that qualify, comply with, and can be
used in a public offering and/or a public filing. Should three (3) calendar
years of audited books and records not be available, then Seller shall supply as
many years of audited books and records that exist, but in no event shall Seller
provide less than one (1) year of audited books and records. Notwithstanding the
foregoing, if audited financial statements are not available, Seller shall
provide un-audited operating statements in lieu of audited ones and provide
supporting documentation as requested in order for Purchaser to conduct its own
audit. At the Closing, Seller shall provide to Purchaser a representation letter
regarding the books and records of the Property, in substantially the form of
Exhibit J attached hereto (an “Audit Letter”), that will be used by Purchaser in
connection with Purchaser’s auditing the Properties in accordance with generally
accepted auditing standards. At Purchaser’s request, at any time within one (1)
year after the Closing, Seller shall provide Purchaser with such additional
books, records, representation letters (as such representation letters may be
modified to reflect that Seller may not have knowledge of the current financial,
income, expenses or operations of the Properties), and such other matters
reasonably determined by Purchaser as necessary to satisfy its or its affiliated
parties’ obligations as a real estate investment trust and/or the requirements
(including, without limitations, any regulations) of the Securities and Exchange
Commission. Notwithstanding the foregoing, in the event that Purchaser requests
that Seller provide an Audit Letter, Purchaser agrees to indemnify, defend, and
hold harmless Seller and its affiliates (including without limitation indirect
holders of equity interests in Seller) from and against all claims, losses, or
liabilities arising out of any error or omission, but excluding any intentional
misrepresentation, made by Seller in such Audit Letter. The provisions of this
Section 12.19 shall expressly survive the Closing.

 

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

31 

 

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

 

SELLER:

 

BIGS MORTGAGE LLC,

a Delaware limited liability company

 

 

By:_/s/ Gaurav Seth         

Name: Gaurav Seth

Title: Authorized Signatory

 

BIGS HOLDINGS LLC,

a Delaware limited liability company

 

 

By:_/s/ Gaurav Seth         

Name: Gaurav Seth

Title: Authorized Signatory

 

 

Date executed by Seller:

 

November 10, 2017

 

 

PURCHASER:

 

PLYMOUTH INDUSTRIAL REIT, INC., a

Maryland corporation

 

 

 

Date executed by Purchaser: By: /s/ Pendleton P. White, Jr.        
Name:  Pendleton P. White, Jr. November 10, 2017 Title:    President and Chief
Investment Officer

 

 

 

 

 

JOINDER BY ESCROW AGENT

 

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Initial Earnest Money required to be deposited
under this Agreement and the interest earned thereto, in escrow, and shall
disburse the Earnest Money, and the interest earned thereon, pursuant to the
provisions of this Agreement.

 

Chicago Title Insurance Company

 

 

 

Date executed by Escrow Agent: By: /s/ Eric Dahlberg          Name:  Eric
Dahlberg November 13, 2017 Title:    Escrow Officer

 

 

